Citation Nr: 0832386	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of burns 
to the abdomen and groin, to include scars.  

3.  Entitlement to service connection for a chronic lung 
disease, including chronic obstructive pulmonary disease 
(COPD), to include as a result of exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
January 1960 to November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran appeared at a hearing before the RO in April 
2007.  A transcript is associated with the claims file.  

The issue of entitlement to service connection for COPD, to 
include as related to exposure to asbestos, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of hearing loss of either 
ear until decades post-service; the veteran has a current 
bilateral hearing loss disability and was exposed to aircraft 
noise during service; however, the only competent medical 
opinion could not link his hearing loss to remote service 
without resort to speculation.  

2.  The veteran received first and second degree burns to his 
abdomen and groin during service; however, a service 
separation examination showed no residuals of the burns and 
the medical evidence dated after service, to include a VA 
examination, failed to confirm any residuals of in-service 
burns to the abdomen and groin, to include scars.  


CONCLUSION OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007). 

2.  Service connection for claimed residuals of burns to the 
abdomen and groin, to include scars, is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While not required, in this 
case VA asked the claimant to provide any evidence in his 
possession that pertains to the claims.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a pre-adjudicative letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  While no longer required, he was also notified of 
the need to give VA any evidence pertaining to his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  
  
The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claims be granted; 
however, such notice was after the RO's initial denial.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim).  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (U.S. Court 
of Appeals for Veterans Claims or Court), the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the U.S. Court of Appeals for 
Veterans Claims' holding that an appellant before the Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Under this circumstance, any prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.

As noted above, the veteran was furnished a VCAA letter that 
included notice of what information or evidence was necessary 
to substantiate his claims for service connection.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The veteran's service medical records are contained 
in the claims file.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Comprehensive audiological and dermatology examinations were 
conducted in conjunction with the two claims addressed 
herein, which addressed the diagnostic and causation 
questions at hand.  The examinations were thorough in nature 
and nonspeculative opinions were provided.  There is no duty 
to provide another examination or opinion.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.




Analysis-Hearing Loss

The veteran contends that he developed hearing loss as a 
result of noise exposure in service.  Specifically, he 
contends that his service as an aviation mechanic aboard an 
aircraft carrier caused his current bilateral hearing loss.  

Upon review of the record, it is apparent that the veteran 
did not have any complaint, treatment, or diagnosis of 
hearing loss during his period of active duty.  Audiometric 
testing was not done at service entrance or separation; 
however, no clinical hearing loss was diagnosed and the 
veteran's ears were found to be within normal limits at entry 
and discharge.  

Regarding current hearing loss disability, the Board notes 
that two separate VA examinations were conducted to ascertain 
whether the veteran currently had a hearing loss disability 
for VA purposes and, if present, if such a disability was 
related to noise exposure in service.  The earliest of these 
examinations, dated in September 2006 (or almost 43 years 
after service), is not useful for VA purposes.  Specifically, 
the examiner was unable to diagnose the veteran, as his 
responses were highly erratic and consistent with 
exaggeration of symptoms.  The examining audiologist felt 
that the veteran was malingering, meaning that he was falsely 
representing his disability to be of greater severity than 
what it actually was.  

The RO, after the veteran was afforded a hearing with a 
Decision Review Officer, determined that an addendum opinion 
was necessary to see if an accurate picture of the claimed 
hearing loss could be obtained.  This addendum, dated in May 
2007, utilized clinical findings from February 2007 which 
were usable, and from this the original examiner (September 
2006) was able to obtain the necessary information to 
properly diagnose a hearing loss disability.  The results of 
the February 2007 test are as follows:  





HERTZ



1000
2000
3000
4000
Average
RIGHT
60
75
85
80
75
LEFT
60
80
85
80
76

Speech audiometry revealed speech recognition ability 
(Maryland CNC) of 58 percent in the right ear and 62 percent 
in the left ear.  These findings do confirm that the veteran 
has a current diagnosis of a bilateral hearing loss 
disability as defined by the applicable VA regulation.  See 
38 C.F.R. § 3.385.  

Regarding a nexus between the veteran's hearing loss and in-
service noise exposure, the May 2007 opinion was unable to 
offer an opinion on etiology without resort to speculation.  
It is noted that the examiner had initially reviewed the 
pertinent records in September 2006, which document that the 
veteran was an airman serving aboard an aircraft carrier, an 
exceptionally noisy work environment.  Despite this exposure, 
the examiner could still not offer an opinion without the use 
of conjecture.  

With regard to the veteran's contention of a relationship 
between his hearing loss and service, the Board notes that he 
can attest to factual matters of which he had first-hand 
knowledge, to include listing symptoms.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  In other words, he 
is competent to state that he noticed some degree of hearing 
loss, although he is no competent to state that he had a 
hearing loss disability as defined by 38 C.F.R. § 3.385 at 
any given point in time; such hearing loss must be shown by 
an audiological examination.  As a lay person, the veteran is 
also not competent of making medical conclusions, thus, his 
statement regarding a nexus between his current hearing loss 
and service, to include noise exposure, is not competent. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Specifically, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise to provide an opinion on the etiology for his 
bilateral hearing loss.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The Board notes that there was no complaint of hearing loss 
until more than 40 years after service separation.  The 
passage of time without complaint, in and of itself, is 
probative in weighing against a claim for service connection.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Indeed, while the veteran was exposed to noise while in the 
Navy, he did not seek treatment for hearing loss until 
decades after separation, and there is no opinion of record 
which can competently link a current hearing loss disability 
to service.  Thus, the requirements for service connection 
have not been met and the claim must be denied.  

Service Connection-Burn Residuals/Scars

The veteran contends that he currently has residuals of a 
burn trauma to his chest and groin in the form of scars.  
Specifically, he asserts that he underwent a scalding aboard 
ship while showering, and that hot water caused the formation 
of first and second degree burns on his chest and groin, to 
include on his genitals.  

A review of the service medical records does in fact indicate 
that the claimed trauma occurred, and it is evident that the 
veteran did experience burns to his abdomen and groin.  First 
and second degree burns were noted, and the veteran spent 
several weeks in the ship's hospital recovering from these 
wounds.  At the end of his treatment, the veteran was found 
fit for duty and was returned to his station.  Upon 
separation, the veteran's skin was found to be free from 
abnormality, and regarding scars, while some unrelated (and 
pre-existing) scars were noted, there was nothing mentioned 
regarding scars or burn residuals to the chest or groin.  

As far as current disability, the Board notes that the 
veteran had several hospitalizations at the VA Medical Center 
in Temple, Texas throughout the last several years, with 
several admissions noted in 2005.  During the course of these 
stays, the veteran's skin was examined and there are no 
indications of any abnormality.  Recognizing the significant 
in-service burn history, the veteran was scheduled for a 
comprehensive VA dermatology examination in August 2006, 
which focused on residual scarring to the chest and groin.  
In the associated report, the examiner did not find any 
scars.  Furthermore, the examiner noted that the veteran did 
not report that he had scars, but merely that he felt an 
increased sensation of warmth in affected areas when he would 
shower.  Normal texture was reported, and the impression was 
normal skin.  

In order for service connection to be granted under any 
theory of entitlement, it is first and foremost a requirement 
that a current disability be present.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this instance, 
the veteran does not have any residual disability from his 
in-service burns.  The disability was noted to have cleared 
in service, and no residuals were present at separation.  
Upon dermatological examination in August 2006, there was no 
skin abnormality found in the claimed areas, showing that the 
burns were acute and transitory, and healed fully prior to 
service discharge.  While the veteran reported some 
sensitivity to heat in the areas burned in service, the Board 
notes that tenderness such as that is analogous to pain, and 
pain alone, without an underlying disability (such as in this 
case, a confirmed scar), is not a disability for which VA 
disability compensation can be paid.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Simply put, the medical 
evidence does not confirm that the veteran has any objective 
residuals of in-service burns, to include scars.  With no 
current disability, the claim for service connection must be 
denied.  

Analysis-Benefit of the Doubt

In reaching the above determinations, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims. 38 U.S.C.A. § 
5107(b); See also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for residuals of burns to 
the abdomen and groin, to include scars, is denied.  

REMAND

The veteran contends that he developed COPD as a result of 
exposure to asbestos while a member of the U.S. Navy.  He has 
submitted documentation of his service aboard an aircraft 
carrier, and the Board notes that service aboard ship is 
established in the service medical records.  The RO, in 
denying the veteran's claim, stated that there was no 
evidence that the veteran served in an area which would 
expose him to asbestos, or if there had been exposure, that 
it would be minimal in nature.  

The Board disagrees with the RO's dismissal of the veteran's 
exposure to asbestos.  While specific incidents of exposure 
are not confirmed by the record, the veteran's rate was an 
airman aboard an aircraft carrier in the early 1960s.  Naval 
ships utilized asbestos in many capacities, and especially as 
the veteran's service was some time ago, there is little 
doubt that asbestos would have been present on the veteran's 
ship.  Thus, there is at least some possibility that the 
veteran was exposed to asbestos as he has alleged, and the 
claim cannot be dismissed merely because there is nothing 
specifically confirmed in the service medical records.  

Moreover, the veteran does have a current diagnosis of COPD, 
for which he has required both inpatient and outpatient care 
over the last several years.  Given that there is a current 
disability and some indication of in-service asbestos 
exposure, which the Board does not dispute, a comprehensive 
VA pulmonary examination must be afforded to determine the 
nature and etiology of any lung disease that is currently 
present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should be scheduled for a 
pulmonary examination by a specialist in 
pulmonary diseases.  The claim's file 
should be forwarded to the examiner.  
Following a review of the service medical 
records and relevant post-service medical 
records, obtaining the veteran's military 
and employment history, the clinical 
examination, and any tests that are deemed 
necessary, to include, if asbestosis is 
suspected, appropriate X- rays, which 
should be reviewed by a designated "B 
reader" radiologist (i.e., one certified by 
examination to read and grade asbestos 
films), the examiner should address the 
following questions:

a) What pulmonary diseases does the 
veteran currently have?

b.) Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the veteran has 
asbestosis?

c) Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any lung 
disease that is currently present 
began during service or is due, at 
least due in part, to any incident 
of active duty, to include exposure 
to asbestos?

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for service 
connection for COPD.  If the benefit sought 
on appeal is denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


